 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 288 
In the House of Representatives, U. S.,

July 27, 2009
 
RESOLUTION 
Recognizing the importance of park and recreation facilities and expressing support for the designation of the month of July as National Park and Recreation Month. 
 
 
Whereas public parks and recreation systems are dedicated to enhancing the quality of life for residents in communities around the country through recreation programming, leisure activities, and conservation efforts; 
Whereas parks, recreation activities, and leisure experiences provide opportunities for young people to live, grow, and develop into contributing members of society; create lifelines and continuous life experience for older members of the community; generate opportunities for people to come together and experience a sense of community; and pay dividends to communities by attracting businesses, jobs, and increasing housing value; 
Whereas parks and recreation services play a vital role in creating active and healthy communities, and the majority of older adults who visit parks report moderate or high levels of physical activity during their visit and 50 percent of older adults who participated in light to moderate aerobic park activity report being in a better mood after visiting parks; 
Whereas parks and recreation facilities foster a variety of activities that contribute to a healthier United States, such as introducing injured military veterans and those with physical disabilities to physical activity, mobilizing urban communities to use chronic disease prevention practices, working with local school systems to develop science-based curricula to educate children on nutrition and activity, connecting children with nature, and combating obesity in youth; 
Whereas the creation of places for physical activity, combined with information outreach, produced a 48.4 percent increase in the frequency of physical activity; 
Whereas more than 75 percent of Unites States citizens use park and recreation facilities to maintain fitness and to remain socially interactive, which are critical to maintaining community cohesion and pride; 
Whereas community recreation programs at park and recreation facilities provide children with a safe refuge and a place to play, which helps to reduce at-risk behavior such as drug use and gang involvement; 
Whereas 69 percent of the Unites States population believes in local park and recreation services, which supports the idea that such parks and services should be funded by taxes and user fees; 
Whereas public parks and recreation facilities create enormous economic value through increased partnership, which improves the job base and the economic viability of the local economy, including business relocation and expansion in the community and increased tourism; and 
Whereas parks and recreation facilities reduce fuel costs and commute times by providing a place close to home to relax, exercise, and reduce stress: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the great societal value of parks and recreation facilities and their importance in local communities across the United States; 
(2)recognizes and honors the vital contributions of employees and volunteers in park and recreation facilities; and 
(3)supports the designation of a National Park and Recreation Month. 
 
Lorraine C. Miller,Clerk.
